          Case 3:20-cv-01558-IM      Document 22     Filed 03/25/21    Page 1 of 3




Jane Paulson
PAULSON COLETTI TRIAL ATTORNEYS, PC
1022 NW Marshall St, Ste 450
Portland, OR 97209-2989
jane@paulsoncoletti.com

Local Counsel for Plaintiffs

Jacob R. Rusch (pro hac vice)
Zackary S. Kaylor (pro hac vice)
JOHNSON BECKER, PLLC
444 Cedar Street, Suite 1800
Saint Paul, MN 55101
jrusch@johnsonbecker.com
zkaylor@johnsonbecker.com

Attorneys for Plaintiffs

                        UNITED STATES DISTRICT COURT

                                DISTRICT OF OREGON

                                PORTLAND DIVISION


    JOHN KANE and MARY BOWERS,                 Case No.: 3:20-cv-01558-IM
    individually and on behalf of all
    similarly situated individuals,

                           Plaintiffs,

    v.                                         NOTICE OF WITHDRAWAL OF
                                               FILED CONSENT TO SUE OF
                                               DIANA GEARY
    CONSUMER CELLULAR, INC,

                Defendant.
______________________________________

         On September 30, 2020, Diana Geary (“Plaintiff”), by and through her

attorneys, filed with the Clerk of the Court her consent to join the instant action as

an opt-in plaintiff, pursuant to 29 U.S.C. § 216(b). See Notice of Filing Consents to

Sue, Dkt. 8. Please take notice that Plaintiff hereby respectfully withdraws her


1        NOTICE OF WITHDRAWAL OF FILED CONSENT TO SUE
         Case 3:20-cv-01558-IM     Document 22   Filed 03/25/21   Page 2 of 3




previously filed Consent to Sue.


Dated: March 25, 2021                  Respectfully submitted,

                                       /s/Jacob R. Rusch
                                       Jacob R. Rusch (MN Bar No. 0391892)
                                       Admitted pro hac vice
                                       Zack Kaylor (MN Bar No: 0400854)
                                       Admitted pro hac vice
                                       JOHNSON BECKER, PLLC
                                       444 Cedar Street, Suite 1800
                                       Saint Paul, MN 55101
                                       T: 612-436-1800
                                       F: 612-436-1801
                                       E: jrusch@johnsonbecker.com
                                       E: zkaylor@johnsonbecker.com

                                       Lead Attorneys for Plaintiffs

                                       Jane Paulson, OSB No. 91180
                                       Paulson Coletti Trial Attorneys, PC
                                       1022 NW Marshall St, Ste 450
                                       Portland, OR 97209-2989
                                       T: 503-226-6361
                                       F: 503-226-6276
                                       E: jane@paulsoncoletti.com

                                       Local Counsel for Plaintiffs




2     NOTICE OF WITHDRAWAL OF FILED CONSENT TO SUE
           Case 3:20-cv-01558-IM     Document 22      Filed 03/25/21   Page 3 of 3




                              CERTIFICATE OF SERVICE

I hereby certify that on March 25, 2021, I served the foregoing Notice of Withdrawal
of Filed Consent to Sue on:

David J. Riewald, OSB No. 880969
BULLARD LAW
driewald@bullardlaw.com
(503) 248-1134/Telephone
(503) 224-8851/Facsimile

Francis T. Barnwell, OSB No. 841623
ARBOR EMPLOYMENT LAW
fran@arboremploymentlaw.com
By s/Maryann Yelnosky

Maryann Yelnosky, OSB No. 863200
ARBOR EMPLOYMENT LAW
maryann@arboremploymentlaw.com
(503) 832-7075/Telephone
(503) 836-3710/Facsimile

Attorneys for Defendant Consumer Cellular, Inc.

        by electronic means through the Court’s Case Management/Electronic Case File
         system, which will send automatic notification of filing to each person listed
         above.

        by mailing a true and correct copy to the last known address of each person
         listed. It was contained in a sealed envelope, with postage paid, addressed as
         stated above, and deposited with the U.S. Postal Service in Portland, Oregon.

        by causing a true and correct copy to be hand-delivered to the last known
         address of each person listed. It was contained in a sealed envelope and
         addressed as stated above.

        by emailing a true and correct copy to the last known email address of each
         person listed, with confirmation of delivery.



                                                  s/ Jacob. R. Rusch
                                                  Jacob R. Rusch (pro hac vice)
                                                  Attorney for Plaintiffs




Page 1     CERTIFICATE OF SERVICE
